Citation Nr: 0319068	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  97-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to June 
1995.  He died on April [redacted], 1997.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas (TX), that denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death, and determined that the appellant was not 
eligible for Dependents' Educational Assistance.  In the 
notice letter pertaining to this adverse rating decision 
mailed to the veteran in June 1997, the RO also denied 
entitlement to DIC based on an in-service death and total 
service-connected disability rating where death occurs from 
other causes (i.e., benefits under section 1318); denied 
entitlement to death pension benefits; denied entitlement to 
accrued benefits; and denied entitlement to burial benefits.  
By this same letter, the appellant was also notified of her 
appellate rights.

In a July 1997 Notice of Disagreement, the appellant 
disagreed only with the denied claim for DIC.  Later that 
month, in July 1997, the RO furnished the appellant a 
statement of the case, which addressed the issues of DIC 
based on service for the cause of the veteran's death and 
Dependents' Educational Assistance.  In November 1997, the 
appellant filed a substantive appeal (VA Form 9), which 
specifically limited her appeal to the claim for DIC.  As 
such, the Board observes that there is no indication 
whatsoever from the July 1997 notice of disagreement and the 
November 1997 substantive appeal that the appellant sought to 
perfect an appeal challenging her eligibility to Dependents' 
Educational Assistance.  Thereafter, in April 2003, the RO 
furnished the appellant a supplemental statement of the case, 
which included a discussion relative to the claim for DIC 
under the provisions of 1318.  Accordingly, the Board's 
review will be limited to the issues listed on the cover page 
of this decision.

In September 1998, this case was remanded to the RO for 
additional development in September 1998.  The case is once 
again before the Board.


FINDINGS OF FACT

1.  The immediate causes of the veteran's death were delirium 
tremens with severe alcoholic liver disease and cardiac 
arrest.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
military service.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death. 38 U.S.C.A. §§ 105, 1110, 1131, 1112, 1113, 
1310, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.1(n), 3.301, 
3.303, 3.307, 3.309, 3.310(a), 3.312 (2002).

2.  The requirements for Dependency and Indemnity 
Compensation pursuant to 38 U.S.C.A. § 1381 have not been 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.5, 3.312 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the appellant and her representative of the 
information and evidence necessary to substantiate her 
claims.  In a letter dated in January 2003, the appellant and 
her representative were informed of VA's obligations to 
notify and assist claimants under the VCAA, and they were 
notified of what records VA would attempt to obtain on behalf 
of the appellant, and what records the appellant was expected 
to provide in support of her claims.  The appellant and her 
representative were provided with a copy of the appealed 
rating decision, a copy of the Board's September 1998 remand, 
a statement of the case, and supplemental statements of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding the appellant's claims and the 
requirement to submit evidence that substantiated her claims 
of entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC based on 38 U.S.C.A. 
§ 1318.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
the veteran's behalf.  Further, VA advised the appellant and 
her representative in a letter, dated in October 1997, that 
the appellant was being scheduled for a personal hearing at 
the RO in November 1997.  The appellant responded in May 
2003, indicating that she had completely presented her case, 
was waiving the 60-day period to submit additional 
information in support of her claims, and was requesting that 
her claims be forwarded to the Board for appellate review.  
Thus, the Board observes that all of the aforementioned 
correspondences informed the appellant of the evidence that 
she was responsible for submitting and what evidence VA would 
obtain in order to substantiate her claims.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports, the veteran's terminal medical records, 
and a copy of his death certificate.  In October 2002, VA 
obtained a medical opinion relevant to the appellant's 
contentions regarding the cause of the veteran's death.  The 
appellant has stated in the course of this appeal that she 
does not have any additional records.  Under the 
circumstances in this case, the appellant has received the 
notice and assistance contemplated by law and adjudication of 
her claims of entitlement to service connection for the cause 
of the veteran's death and entitlement to DIC under 
38 U.S.C.A. § 1318 poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

A review of the veteran's death certificate indicates that he 
died on April [redacted], 1997, at 41 years of age.  According to the 
death certificate, the veteran's immediate causes of death 
were delirium tremens with severe alcoholic liver disease and 
cardiac arrest.  No autopsy was performed.  

As relevant to these claims, the evidence submitted during 
the pendency of this appeal includes the veteran's service 
medical records, his post-service inpatient treatment records 
from Greene County Hospital, Eutaw, Alabama (AL), for April 
1997 (hereinafter, "Greene County Hospital"), his terminal 
medical records from DCH Regional Medical Center, Tuscaloosa, 
AL, for April 1997 (hereinafter, "DCH"), the transcript of 
the appellant's personal hearing at the RO in November 1997, 
a medical opinion provided by a VA cardiologist in October 
2002, and lay statements.

A review of the veteran's service medical records indicates 
that the veteran reported no pertinent medical problems on 
the medical history report completed at the time of his 
enlistment physical examination accomplished in December 
1979.  Clinical evaluation of the veteran revealed no 
pertinent defects, and he was found qualified for enlistment 
in January 1980.  Periodic physical examinations of the 
veteran accomplished in December 1985 and July 1990 were 
unchanged, although the examiner noted that the veteran drank 
moderately and had no history of disease or illness on 
examination in July 1990.  

In April 1995, the veteran was seen at Darnall Army Community 
Hospital, Fort Hood, TX (hereinafter, "Darnall Hospital"), 
for complaints of constant, dull, aching sub-sternal pain to 
the lower left chest that he rated as 5 out of 10 on a pain 
scale and occurred every other day, dizziness, and headaches.  
The veteran reported that he drank more than 2 beers and 3 
whiskeys a week, and that his mother had had heart disease 
and hypertension.  Physical examination of the veteran 
revealed a normal heart rate and rhythm, and both his abdomen 
and his right upper quadrant were tender to palpation.  The 
impressions included hypertension, symptomatic.  

On a follow-up visit to Darnall Hospital accomplished in May 
1995, the veteran stated that he had experienced no headaches 
since starting medication that had been prescribed for him at 
his last visit.  An ultrasound of the veteran's liver 
revealed that it was hyperechoic and consistent with his 
kidney, which the examiner interpreted as suggestive of a 
fatty liver.  The impressions included hypertension.

A copy of the veteran's separation physical examination was 
not available for review.

A DA Form 4700 "Medical Record - Supplemental Medical Data" 
dated on July 11, 1995, and included in the veteran's claims 
folder, indicates that the veteran was admitted to the Brooke 
Army Medical Center on July 11, 1995, for a cardiac 
catheterization after complaining of atypical chest pain and 
demonstrating cardiac risk factors.  On admission, the 
veteran was found to have only a luminal irregularity in the 
left anterior descending artery.  The discharge diagnoses 
were minimal coronary artery disease and non-cardiac chest 
pain, and the examiner noted that the veteran could return to 
duty without observation or limitation and with no 
restrictions in his activities.  

A review of the veteran's post-service inpatient treatment 
records from Greene County Hospital indicates that he was 
admitted to this facility on April 10, 1997, after his family 
reported that "he had a grand mal seizure."  It was noted 
that the veteran had a history of alcohol abuse and his last 
drink had been at 10 o'clock the previous night.  Physical 
examination of the veteran revealed that he was alert and 
oriented times three, he looked jaundiced and was diaphoretic 
(or perspiring), his abdomen was soft and non-tender, he had 
positive bowel sounds, and his central nervous system was 
focal.  The diagnoses included delirium tremens and hepatic 
(or liver) failure.

A review of the veteran's terminal medical records from DCH 
indicates that, following his transfer from Greene County 
Hospital on April 10, 1997, he was admitted with what 
appeared to be seizures secondary to alcoholism, cirrhosis of 
the liver, anemia, and a decreased blood platelet count.  In 
an assessment provided by R.S.B., M.D. (hereinafter, "Dr. 
R.S.B."), on the veteran's admission to DCH, it was noted 
that the veteran's medical history included a seizure in 
November 1996 that was thought related to alcohol, although 
the veteran denied being placed on anti-seizure medication.  
It also was noted that the veteran was intermittently 
confused and generally a poor historian.  The veteran 
provided a history of three years of heavy alcohol use of up 
to a fifth of alcohol a day and denied ever trying to stop 
drinking.  In the veteran's surgical history, it was noted 
that a cardiac catheterization performed in 1995 had been 
negative.  Physical examination of the veteran revealed that 
he was sleepy but "arousable" and intermittently confused, 
although he was more lucid when he became more awake.  He 
appeared jaundiced and had scleral icterus (or yellow or 
jaundiced eyeballs).  He also had disconjugate movement of 
the eyes (or rotation of the two eyes in opposite 
directions), intermittent vertical and horizontal nystagmus 
(or involuntary rhythmic oscillation of the eyeballs), and 
his liver was huge and tender.  A computerized tomography 
(CT) scan of the veteran's head was obtained and interpreted 
as showing mild bilateral frontal lobe atrophy and no 
significant focal acute brain abnormality.  Dr. R.S.B's 
assessment included grand mal seizure secondary to delirium 
tremens, cirrhosis that was probably alcohol related, and 
thrombocytopenia (or an abnormally small number of platelets 
in the circulating blood) that was also probably related to 
alcohol.  In an addendum to this assessment, Dr. R.S.B. noted 
that, when he had spoken to the veteran's wife, she had 
informed him that the veteran's cardiac catheterization in 
1995 had been negative and that the veteran had been drinking 
for several years but he had never been told that he was 
anemic or cirrhotic.  

In a consultation prepared by A.B.R., M.D. (hereinafter, 
"Dr. A.B.R."), at DCH on April 11, 1997, it was noted that 
the veteran was a poor historian and that Dr. A.B.R. could 
not get a detailed medical history from him.  Based on a 
review of the veteran's records and on information provided 
by Dr. R.S.B., Dr. A.B.R. stated that the veteran apparently 
was a chronic alcohol abuser.  The veteran's negative cardiac 
catheterization in 1995 was again noted, among other things, 
as was the lack of a previous history of cirrhosis of the 
liver.  It also was noted that the veteran was a heavy 
drinker and that his last drink had been 2 days earlier.  
Physical examination of the veteran revealed that he was 
slightly sleepy but arousable, he had minimal jaundice, he 
had a massive hepatomegaly (or enlargement of the liver) with 
a liver span of approximately 20 centimeters, and no hepatic 
tenderness.  Dr. A.B.R.'s impressions included cirrhosis of 
the liver probably due to alcohol abuse, alcoholic hepatitis, 
and a history of seizure disorder that was probably a grand 
mal seizure.  

In a consultation prepared by N.K., M.D. (hereinafter, "Dr. 
N.K."), on April [redacted], 1997, it was noted that the veteran had 
been admitted to DCH with a history of seizure activity and 
apparently had been treated for alcohol withdrawal since his 
admission.  It was noted that the veteran was on a mechanical 
ventilator and was totally unresponsive to even painful 
stimuli.  The veteran's past medical history was significant 
for a long history of alcohol abuse, and included the 
negative cardiac catheterization in 1995, and no jaundice, 
hepatitis, or cardiac problems.  Physical examination of the 
veteran revealed that his pupils were fixed, dilated, and 
non-reactive, he was hypotonic (or with a loss of muscle 
tone) all over, his reflexes were diminished, and his abdomen 
was soft with no tenderness or distention.  Dr. N.K.'s 
impressions were cardiopulmonary arrest, a history of ethanol 
abuse, and hepatic (or liver) failure from possible 
underlying cirrhosis of the liver.  Dr. N.K. noted that the 
veteran's outlook was extremely grave and it was unlikely 
that the veteran would survive.
 
A discharge summary prepared by L.O.S., M.D., following the 
veteran's death on April [redacted], 1997, indicated that Dr. A.B.R. 
thought that the veteran had alcoholic cirrhosis and possible 
hepatic liver disease secondary to alcoholic hepatitis after 
being consulted about the veteran's case.  It was noted that 
the veteran's liver enzymes had been very elevated.  The 
cause of the veteran's death was listed as delirium tremens 
with alcoholic cirrhosis and cardiac arrest.  

In a letter from the appellant to Dr. R.S.B., dated in July 
1997 and included in the appellant's claims folder, the 
appellant requested that the veteran's death certificate be 
amended to report cardiac arrest as the immediate cause of 
the veteran's death with delirium tremens and severe 
alcoholic liver disease listed as the underlying causes of 
death.  

At the appellant's personal hearing held at the RO in 
November 1997, she testified that the veteran had been 
diagnosed with hypertension at his discharge physical 
examination and that he had experienced blood pressure 
problems throughout their three years of marriage prior to 
his death.  The appellant testified that she had never seen 
the veteran drink a fifth of alcohol a day at any time during 
their marriage.  The appellant's friend also testified that 
the only time he saw the veteran drink was at social 
functions and he had never seen the veteran drinking at home.  
The appellant testified that the veteran's doctors were not 
certain what had caused the veteran's first seizure in 
November 1996.  She also testified that the veteran's 
uncontrolled blood pressure and hypertension had caused his 
death and that the doctors who had treated him just before he 
died were unaware of this condition and had not treated it 
properly.  Finally, the appellant's representative requested 
that VA obtain a medical opinion as to the relationship 
between the veteran's cardiac problems and his cause of 
death.  

On a VA Form 9 submitted to the RO in January 1998, the 
appellant stated that her husband never drank a fifth of 
alcohol a day while they were married and requested that VA 
obtain a medical opinion to determine whether the veteran's 
claimed cardiac condition had contributed to his death.  

In February 2002, pursuant to the Board's September 1998 
remand of this claim, additional medical records were 
obtained by VA.  A review of these records indicates that 
they are duplicates of records previously considered (and 
discussed above).

In May 2002, pursuant to the Board's September 1998 remand, 
the RO forwarded the appellant's claims folder in its 
entirety to a VA cardiologist for an opinion as to whether 
either hypertension or coronary artery disease was a 
contributory cause, as defined in 38 C.F.R. § 3.312(c)(1), of 
the veteran's death in April 1997.  

In October 2002, the VA cardiologist who had been asked to 
provide an opinion regarding whether either hypertension or 
coronary artery disease was a contributory cause of the 
veteran's death stated that, after reviewing all of the 
available medical records, it was his opinion that the 
veteran's death had resulted from hepatic failure and 
cirrhosis of the liver.  The VA cardiologist concluded 
further that neither hypertension nor coronary artery disease 
had been responsible for the veteran's death.  Finally, the 
VA cardiologist noted that the veteran had undergone a 
cardiac catheterization in 1995 that had revealed normal 
coronary vessels.




Analysis

The appellant and her representative essentially contend on 
appeal that the veteran's death was caused by hypertension 
and/or coronary artery disease incurred during service and, 
therefore, the appellant is entitled to Dependency and 
Indemnity Compensation (DIC).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2002).  In order to constitute the principal cause of death, 
the service-connected disability must be one of the immediate 
or underlying causes of death or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death; rather, it must be shown that there was a 
causal connection between the service-connected disability 
and the veteran's death.  38 C.F.R. §§ 3.312(b) and (c) 
(2002).    

In adjudicating the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, the 
Board must also consider whether the disabilities that caused 
the veteran's death, that is, delirium tremens with severe 
alcoholic liver disease and cardiac arrest, may be service-
connected.  Under the laws administered by VA, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be warranted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  In this regard, the Board notes that 
cirrhosis of the liver may be presumed to have been incurred 
during active military service if manifest to a degree of 10 
percent within 1 year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2002).

The Board notes that the appellant has maintained throughout 
the pendency of this appeal that hypertension and/or coronary 
artery disease contributed to or caused the veteran's death.  
The Board also acknowledges that the veteran was diagnosed 
with symptomatic hypertension in April 1995 while in service 
and was diagnosed with minimal coronary artery disease 
following a cardiac catheterization accomplished in July 1995 
within 1 year of his separation from service.  However, a 
review of the veteran's terminal medical records indicates 
that, shortly before his death in April 1997, he was 
diagnosed with (among other things) delirium tremens, 
cirrhosis of the liver due to alcohol abuse, hepatic (or 
liver) failure due to possible underlying cirrhosis of the 
liver, a grand mal seizure related to delirium tremens, 
alcoholic hepatitis, and liver disease secondary to alcoholic 
hepatitis.  The cause of the veteran's death in April 1997, 
as listed on his terminal discharge summary, was delirium 
tremens with alcoholic cirrhosis and cardiac arrest.  The 
immediate cause of death, as listed on the veteran's death 
certificate, was delirium tremens with severe alcoholic liver 
disease and cardiac arrest.  Most importantly for purposes of 
this decision, in October 2002, the RO obtained a medical 
opinion from a VA cardiologist that specifically ruled out 
any role for hypertension or coronary artery disease in the 
veteran's death.  This examiner noted that the veteran's most 
recent cardiac catheterization in November 1995 had revealed 
normal cardiac vessels.  Finally, this examiner's opinion 
comported with medical evidence contemporaneous to the time 
of the veteran's death in April 1997 that his death was due 
to alcoholic cirrhosis and severe alcoholic liver disease.

The remaining evidence on which the appellant relies to 
establish her claim of entitlement to service connection for 
the cause of the veteran's death are lay statements alleging 
that the veteran incurred hypertension and/or coronary artery 
disease during service and that one or both of these 
conditions had, in fact, caused the veteran's death.  The 
Board notes that, as lay persons without proper medical 
training and expertise, the appellant and her service 
representative are not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  Therefore, the Board cannot assign any probative 
value to the lay assertions in the record of this claim 
regarding the cause of the veteran's death.

The Board observes that, in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001) (hereinafter, "Allen"), the United States 
Court of Appeals for the Federal Circuit (hereinafter, the 
"Federal Circuit") held that compensation could not be 
awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) 
either for a primary alcohol abuse disability incurred during 
service or for any secondary disability (such as cirrhosis of 
the liver) that resulted from primary alcohol abuse during 
service.  Id., at 1376.  In Allen, the Federal Circuit 
narrowed the scope of the decision issued by the United 
States Court of Appeals for Veterans Claims in Barela v. 
West, 11 Vet. App. 280 (1998) (hereinafter, "Barela"), in 
which it was held that compensation could not be awarded for 
a disability that was related in any way to alcohol abuse.  
See Allen, at 1376; Barela, at 282; see also OGCPREC 02-97, 
62 Fed. Reg. 15565 (Jan. 16, 1997).  As noted above, the 
veteran's terminal hospital records establish that his 
cirrhosis of the liver was due to alcohol abuse that had been 
well documented on examinations accomplished during and after 
service.  Finally, the veteran's death certificate lists the 
causes of death as delirium tremens with severe alcoholic 
liver disease and cardiac arrest.  The medical evidence of 
record on this claim establishes that the veteran's well-
documented alcohol abuse contributed to his death from 
delirium tremens and severe alcoholic liver disease.  For 
these reasons, and pursuant to Allen, the Board concludes 
that the appellant cannot be awarded DIC due to the cause of 
the veteran's death.

Given the foregoing, the Board finds that the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  There is 
simply no competent medical opinion in the evidence of record 
on this claim that links the cause of the veteran's death 
(i.e., delirium tremens with severe alcoholic liver disease 
and cardiac arrest) to service or to any disability related 
to service.  As amply noted by the record, the medical 
evidence supports the conclusion that the veteran's death was 
neither caused by nor due to a service-connected disability 
and was, in fact, due to the veteran's history of alcohol 
abuse.  

If the evidence shows that service-connected disability 
either caused or contributed substantially or materially to 
the cause of death, Dependency and Indemnity Compensation 
(DIC) is warranted.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5, 3.312 (2002).  DIC also is payable under 
certain circumstances if the veteran was in receipt of or 
entitled to receive compensation at the time of death for a 
service-connected disability which had been totally disabling 
continually for a period of 10 years preceding the veteran's 
death or for a period of not less than 5 years from the 
veteran's discharge from service.  38 U.S.C.A. § 1318 (West 
Supp. 2002).  

In this regard, the Board notes that, prior to April 8, 2003, 
all DIC claims were subject to a stay imposed in August 2001 
on the processing of appeals filed under 38 U.S.C.A. § 1318 
where the veteran was not rated totally disabled for a 
continuous period of at least 10 years prior to death, or at 
least 5 years from the veteran's discharge from service.  
However, in Chairman's Memorandum No. 01-03-09 (Apr. 8, 
2003), that stay was lifted for all DIC claims other than 
where a survivor seeks to reopen a claim that was finally 
decided during the veteran's lifetime on the grounds of new 
and material evidence.  Accordingly, the appellant's claim of 
entitlement to DIC is no longer subject to the stay and may 
be adjudicated at this time.  Because the veteran did not 
meet any of the applicable criteria at the time of his death, 
the Board finds that the appellant is not entitled to DIC 
under section 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 
460 (1994) (where the law and not the evidence is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law).  

For the reasons and bases discussed above, the Board finds 
that the evidence is against the appellant's claim of 
entitlement to Dependency and Indemnity Compensation (DIC), 
based on service connection for the cause of the veteran's 
death and based on the provisions of 38 U.S.C.A. § 1318 (West 
2002).  See 38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2002).  The appeal is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002) is 
denied.


	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

